  Case 13-12335         Doc 85     Filed 02/05/19 Entered 02/05/19 10:09:09              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-12335
         Victor L Taylor Sr

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/26/2013.

         2) The plan was confirmed on 01/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/07/2018.

         6) Number of months from filing to last payment: 65.

         7) Number of months case was pending: 70.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,350.00.

         10) Amount of unsecured claims discharged without payment: $333,192.79.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-12335               Doc 85          Filed 02/05/19 Entered 02/05/19 10:09:09                      Desc Main
                                                Document Page 2 of 3



Receipts:

          Total paid by or on behalf of the debtor                    $130,687.00
          Less amount refunded to debtor                                    $5.36

NET RECEIPTS:                                                                                            $130,681.64


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                           $3,358.00
    Court Costs                                                                         $0.00
    Trustee Expenses & Compensation                                                 $5,564.38
    Other                                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                            $8,922.38

Attorney fees paid and disclosed by debtor:                            $142.00


Scheduled Creditors:
Creditor                                                 Claim         Claim            Claim        Principal       Int.
Name                                           Class   Scheduled      Asserted         Allowed         Paid         Paid
AT&T SERVICES INC                          Unsecured            NA         312.00           312.00           3.12        0.00
BANK OF AMERICA                            Unsecured     36,687.00            NA               NA            0.00        0.00
BANK OF AMERICA                            Secured      301,573.00            NA               NA            0.00        0.00
CARRINGTON MORTGAGE                        Secured       45,980.00    362,092.00        99,000.00      99,000.00    6,352.60
CARRINGTON MORTGAGE                        Unsecured    176,002.00           0.00      263,092.00       2,630.92         0.00
CITY OF CHICAGO WATER DEPT                 Unsecured            NA            NA            293.30           2.93        0.00
CITY OF CHICAGO WATER DEPT                 Unsecured            NA            NA          1,242.51          12.43        0.00
CITY OF CHICAGO WATER DEPT                 Secured              NA         293.30           293.30           0.00        0.00
CITY OF CHICAGO WATER DEPT                 Secured              NA       1,242.51         1,242.51           0.00        0.00
City of Whiting, Indiana                   Unsecured         120.00           NA               NA            0.00        0.00
Credit Coll (Original Creditor:06 Progre   Unsecured         500.00           NA               NA            0.00        0.00
HARRIS & HARRIS                            Unsecured         906.00           NA               NA            0.00        0.00
IC SYSTEMS                                 Unsecured         144.00           NA               NA            0.00        0.00
IC SYSTEMS                                 Unsecured         133.00           NA               NA            0.00        0.00
IL DEPT OF REVENUE                         Priority             NA         499.00           499.00        499.00         0.00
IL STATE DISBURSEMENT UNIT                 Priority       2,600.00     12,516.81        12,516.81      12,516.81         0.00
IL STATE DISBURSEMENT UNIT                 Unsecured      8,186.00            NA               NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO                 Unsecured         144.00        145.29           145.29           1.45        0.00
ILLINOIS COLLECTION SVC                    Unsecured           0.00           NA               NA            0.00        0.00
INTERNAL REVENUE SERVICE                   Unsecured            NA         152.04           152.04           1.52        0.00
INTERNAL REVENUE SERVICE                   Priority             NA         525.03           525.03        525.03         0.00
JEFFERSON CAPITAL SYSTEMS LLC              Unsecured         835.00        835.30           835.30           8.35        0.00
Merchants&Professional (Original Credito   Unsecured      2,771.00            NA               NA            0.00        0.00
MIDLAND FUNDING LLC                        Unsecured      3,045.00       2,848.51         2,848.51          28.49        0.00
MIDLAND FUNDING LLC                        Unsecured     11,511.00       8,555.87         8,555.87          85.56        0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured            NA         899.82           899.82           9.00        0.00
PEOPLES GAS LIGHT & COKE CO                Unsecured            NA       6,677.74         6,677.74          66.78        0.00
Unknown (Original Creditor:Unknown)        Unsecured          30.00           NA               NA            0.00        0.00
VERIZON                                    Unsecured      1,556.00       1,527.23         1,527.23          15.27        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-12335         Doc 85      Filed 02/05/19 Entered 02/05/19 10:09:09                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $99,000.00        $99,000.00          $6,352.60
       Mortgage Arrearage                                     $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                $0.00             $0.00              $0.00
       All Other Secured                                  $1,535.81             $0.00              $0.00
 TOTAL SECURED:                                         $100,535.81        $99,000.00          $6,352.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $12,516.81        $12,516.81               $0.00
        Domestic Support Ongoing                              $0.00             $0.00               $0.00
        All Other Priority                                $1,024.03         $1,024.03               $0.00
 TOTAL PRIORITY:                                         $13,540.84        $13,540.84               $0.00

 GENERAL UNSECURED PAYMENTS:                            $286,581.61          $2,865.82              $0.00


Disbursements:

         Expenses of Administration                            $8,922.38
         Disbursements to Creditors                          $121,759.26

TOTAL DISBURSEMENTS :                                                                     $130,681.64


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
